Citation Nr: 0300261	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for leukemia, claimed as 
a residual of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection was 
denied for a blood condition/leukemia and a skin rash, 
both claimed as residuals of exposure to Agent Orange, and 
a rating in excess of 30 percent for residuals of a 
gunshot wound to the left foot and a compensable rating 
for hearing loss were denied.

In March 2001, the Board denied the increased and 
compensable rating claims for the left foot disorder and 
hearing loss, respectively, and remanded the service 
connection claims for further development.

In a March 2002 rating decision, service connection was 
granted for tinea cruris of the left groin crease and 
onychomycosis of the left thumbnail and left big toenail, 
effective July 26, 1999, and a zero percent rating was 
assigned for the disorders under Diagnostic Code 7806, 
effective July 26, 1999.  The veteran has not expressed 
disagreement with the effective date of the grant of 
service connection for the skin disorders or the 
assignment of a zero percent disability rating.  
Therefore, that issue is no longer in appellate status.  

While the RO listed the issue of service connection for 
leukemia as service connection for a blood 
condition/leukemia, the record reflects that the only 
blood condition for which the veteran is seeking service 
connection is leukemia.

In light of the above, the issue is as stated on the title 
page.



FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The probative evidence shows that the veteran's 
leukemia is of post-service onset and that it is not 
otherwise related to active service, including any 
exposure to Agent Orange or other herbicides.
  

CONCLUSION OF LAW

Leukemia was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110. 

Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

If a chronic disorder such as cancer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been 
incurred in service.  This is a rebuttable presumption.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 
7, 1975.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes 
epithelioid sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers 
within thirty years, after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Specifically, the Secretary has 
determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for leukemia.  The 
Secretary's conclusion was based on the National Academy 
of Sciences (NAS) report entitled Veterans and Agent 
Orange: Update 2000 in which it was determined that there 
was no information contained in the latest research to 
change the conclusion that there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and leukemia.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600, 42,604 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 
11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has established the following 
rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations 
of chronic pathology or diagnosed disability, unless such 
a relationship is one to which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 495-97.

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided 
by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay 
person.  38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA of 2000, 
competent medical evidence is defined as evidence provided 
by a person who is qualified through education, training 
or experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  See 
38 C.F.R § 3.159(a)(2).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Furthermore, a layperson's account of what a physician 
said is not competent medical evidence, but a medical 
professional's account of what another medical 
professional said is competent evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 74-77 (1995); Flynn v. Brown, 6 
Vet. App. 500, 503-04 (1994).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, which eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to 
the duty to notify and assist a claimant.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 
2000.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 
Fed. Reg. at 45,629.

The RO considered the claim subsequent to the enactment of 
the VCAA of 2000 and the promulgation of the new 
regulations.  As explained below, VA has made all 
reasonable efforts to assist the veteran in the 
development of his claim and has notified him and his 
representative of the information and evidence necessary 
to substantiate the claim and of the efforts to assist 
him.

Through the statement of the case, supplemental statements 
of the case, and a May 2001 letter, the RO informed the 
veteran of the information and medical and lay evidence 
that was necessary to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, in the May 2001 letter, the RO asked the 
appellant to identify all medical providers who had 
treated him for a blood condition/leukemia and to identify 
the physician who had reportedly related the leukemia to 
exposure to Agent Orange.  In that letter, the RO enclosed 
copies of the VA Form 21-4142 (authorization for release 
of information), and asked the veteran to complete those 
forms for any private treatment records.  In July 2001, 
the veteran identified the doctor who had reportedly 
stated that his leukemia was related to exposure to Agent 
Orange.  He also submitted laboratory reports from the 
North Hills Hospital.  At the February 2002 VA 
examination, he reported that leukemia was diagnosed at 
the North Hills Hospital and that he had not received any 
private medical treatment for the disorder.  He also 
indicated that the disorder had been evaluated at a VA 
medical center and that he had not received any treatment 
at a VA medical center.

The RO has obtained the veteran's service medical records 
and relevant VA medical records and the veteran has 
submitted relevant private medical records.  VA has 
contacted the doctor who purportedly had rendered an 
opinion on the etiology of the leukemia, the veteran was 
afforded a VA medical examination and a medical opinion 
was obtained from the examiner, the report of which is of 
record.  Based on the information provided by the veteran, 
there is no other available medical evidence pertinent to 
the claim, and the RO has complied with the directives of 
the March 2001 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

Inasmuch as the relationship, if any, between the 
veteran's leukemia and active service is a medical 
question and could not be answered by the opinions or 
observations of lay persons, and since it is clear that 
there is no additional, relevant medical evidence, it is 
concluded that VA's duty to notify and assist the claimant 
has been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R § 3.159.  As for the hearing officer's duty to 
assist, for the same reasons as noted above with regard to 
the VCAA of 2000, the hearing officer's duty under 
38 C.F.R. § 3.103(c)(2) has been satisfied.  See Stuckey 
v. West, 13 Vet. App. 163 (1999); Costantino v. West, 12 
Vet. App. 517 (1999).

The medical evidence reveals that the veteran has chronic 
lymphatic leukemia.  Service medical records and the 
report of a July 1969 VA examination do not contain any 
diagnosis of leukemia, and that disorder was not suspected 
until June 1999, over twenty years after active service.  
There is no medical evidence or opinion that it began in, 
or was compensably manifested, within one year of, active 
service, and it has not been alleged otherwise.  
Accordingly, the probative evidence reveals that the 
veteran did not have leukemia during service and that it 
was not compensably manifested within one year after 
active service.  See 38 C.F.R. §§ 3.307, 3.309.  

In light of the above, the Board must consider whether 
leukemia is otherwise related to active service, including 
exposure to Agent Orange as the veteran indicated at his 
personal hearing.  Transcript at 2-3.  The veteran's 
belief as to the etiology of leukemia is not probative 
inasmuch as he is a lay person and not competent to render 
a medical opinion.  See 38 C.F.R § 3.159(a).  See also 
Espiritu, 2 Vet. App. at 494-95.  The veteran also 
testified that a VA doctor, whom he later identified as 
Dr. S., had stated that his leukemia was probably caused 
by exposure to Dioxin/herbicides (Transcript. at 3); 
however, what a physican reportedly told a lay person also 
does not constitute medical evidence.  See Robinette, 8 
Vet. App. at 74-77; Flynn, 6 Vet. App. at 503-04.  

In January 2002, a VA physician contacted Dr. S., who 
stated that he had never made any statement relating the 
veteran's condition to exposure to herbicides and that he 
did not know anything about Agent Orange and, thus, could 
not have had a basis for making such a statement.  What 
Dr. S., reported to another medical doctor is competent 
medical evidence.  See Robinette, 8 Vet. App. at 74-77; 
Flynn, 6 Vet. App. at 503-04.  Additionally, the February 
2002 VA examiner indicated that it was not as likely as 
not that leukemia was secondary to exposure to herbicides.  
The examiner noted that he did not know of any scientific 
studies or medical treatises suggesting that leukemia is 
directly related to exposure to Agent Orange or other 
herbicides.

Thus, the preponderance of the evidence is against the 
claim of entitlement to service connection for leukemia, 
including as a residual of exposure to Agent Orange, and 
service connection is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for leukemia, claimed as a residual of 
exposure to Agent Orange, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

